SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

420
CAF 13-01856
PRESENT: SMITH, J.P., VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF SKYVINN W.
----------------------------------------------
HERKIMER COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                                  ORDER
CHRISTOPHER W., RESPONDENT-APPELLANT,
AND STEPHANIE W., RESPONDENT.
(APPEAL NO. 1.)


JOHN J. RASPANTE, UTICA, FOR RESPONDENT-APPELLANT.

JACQUELYN M. ASNOE, HERKIMER, FOR PETITIONER-RESPONDENT.

PETER J. DIGIORGIO, JR., ATTORNEY FOR THE CHILD, UTICA.

ALBERT F. LAWRENCE, ATTORNEY FOR THE CHILD, GREENFIELD CENTER.


     Appeal from an order of the Family Court, Herkimer County (John
J. Brennan, J.), entered September 10, 2013 in a proceeding pursuant
to Family Court Act article 10. The order, among other things,
directed respondent Christopher W. to stay away from Skyvinn W.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Kelly F. v Gregory A.F., 34 AD3d 1277,
1277).




Entered:    March 27, 2015                       Frances E. Cafarell
                                                 Clerk of the Court